Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1 - 3, 6 - 12, 14 - 16 and 20 - 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aeschlimann et al (US 2005/0126680) in view of Wiethoff et al (US 2017/0043525).
With regards to claims 1, 2, 7, 14 and 15, Aeschlimann discloses a device and method for joining material by anchoring an insert comprising a first material in a structure comprising a second material, where the first material is solid and comprises thermoplastic properties and where the second material is solid and is penetrable by the first material when in a liquefied state (paragraph 35), the device comprising an ultrasonic vibration device being configured to transmit vibration to the insert to cause at least partial liquefaction thereof and being arranged to move, relative to the structure along an insertion direction to insert the insert at least partly into the structure (paragraph 36).
Aeschlimann discloses that the operation of the device can be optimized based on the distance between the device and the surface of the structure (paragraph 45). Aeschlimann fail to explicitly disclose a contact sensor connected to the vibration device and a controller connected to the contact sensor.
Wiethoff discloses a device for setting a setting element having a first plastic material in a component having a second plastic material (Abstract), in the same field of endeavor as Aeschlimann, where Wiethoff discloses that the device comprises a contact sensor being connected to the device and being adapted to move together with the vibration device along 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have used Wiethoff’s contact sensor and controller in Aeschlimann’s device. The rationale being that, as stated by Wiethoff, it ensures that no significant surface deformation occurs (paragraph 5).
With regards to claims 3 and 16, the teachings of Aeschlimann and Wiethoff are presented above. Additionally it can be seen in Figure 1A of Wiethoff that the lateral distance between a centerline of the device and a centerline of the contact sensor is less than five times the lateral width of the insert (Figure 4 item 12).
With regards to claims 6 and 20, the teachings of Aeschlimann and Wiethoff are presented above. Additionally Aeschlimann teaches that the vibration device comprises an insert contact surface for transmitting vibrations to the insert (Aeschlimann: Figure 5b item 55). Meanwhile Wiethoff teaches that the sensor body is positioned at a distance from an insert contact surface of a device where the distance between the insert contact surface of the device and the sensor body of the sensor corresponds to a height at which the insert is intended to extend from the structure in the insertion direction after the insert has been anchored in the structure (Wiethoff: as seen in Figure 1A).
With regards to claim 8, the teachings of Aeschlimann and Wiethoff are presented above. Additionally Wiethoff teaches that the contact sensor comprises a housing enclosing a first electrode being fixed to the housing and a second electrode being connected to the sensor body and being movable relative to the housing (paragraphs 31 and 32).
With regards to claim 9, the teachings of Aeschlimann and Wiethoff are presented above. Additionally Wiethoff teaches that the second electrode is attached to the sensor body being a moving member being biased to protrude outside the housing (paragraphs 31 and 32).
With regards to claim 10, the teachings of Aeschlimann and Wiethoff are presented above. Additionally Wiethoff teaches that the first and second electrodes are in contact when there is no contact force from the structure acting on the moving member (paragraphs 31 and 32).
With regards to claim 11, the teachings of Aeschlimann and Wiethoff are presented above. Additionally Wiethoff teaches that the first and second electrodes are in non-contact when there is no contact force from the structure acting on the moving member (paragraphs 31 and 32).
With regards to claim 12, the teachings of Aeschlimann and Wiethoff are presented above. Additionally Wiethoff teaches that the device further comprises a support allowing the device and the sensor to move towards and away from the structure along the insertion direction the insertion direction (paragraph 29).
With regards to claim 21, the teachings of Aeschlimann and Wiethoff are presented above. Additionally Aeschlimann teaches that the structure comprises a wood based material as wood (paragraphs 5 and 35).
With regards to claim 22, the teachings of Aeschlimann and Wiethoff are presented above. Additionally Aeschlimann teaches that the insert is a dowel for later use as a male part of a furniture joint formed when joining the structure being a furniture piece to a further furniture piece to a further furniture piece (paragraphs 35 and 38).
With regards to claim 23, the teachings of Aeschlimann and Wiethoff are presented above. Additionally Aeschlimann teaches that the insert is a dowel for later use as a female part of a furniture joint formed when joining the structure being a furniture piece to a further furniture piece to a further furniture piece (paragraphs 35 and 40).

Claim Objections
Claims 4, 5, 13 and 17 -  19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art made of record does not teach or suggest a device and method that comprises a gas supply having a flushing gas outlet for gas-flushing the structure in front of the sensor body of the sensor and that the sensor has a detection repeat accuracy of better than 20 micrometer and a response time of less than 3 milliseconds.

Response to Arguments
Applicant's arguments filed March 5, 2021 have been fully considered but they are not persuasive.
Applicant argues that the prior art of Aeschlimann and Weithoff does not teach or suggest a contact sensor being connected to a vibration device and adapted to move together with the vibration device. Applicant argues that the art of Aeschlimann does not mention it and that what is taught by the art of Weithoff is not a contact sensor but a differential distance device.
Regarding the teachings of Aeschlimann, the Examiner agrees that the prior art does not teach the contact sensor and that is why the art of Weithoff is being relied. With regards to the art of Weithoff, Applicant argues that the differential distance device disclosed by the prior art differs from the contact sensor. The Examiner respectfully disagrees since the function of the differential distance device is to measure the penetration depth of the device (paragraph 37) which would suggest the sensing device disclosed in the prior art senses the contact of the vibration device. Additionally Weithoff discloses that the sensing device is capable of displacement (paragraphs 31 and 32) while being attached to the vibration device (as seen in Figure 1A) which would indicate that is capable of being moved together with the vibration device.
With regards to the rejection under 35 USC 112 of claims 3 – 5, 12 and 16 – 18, due to Applicant’s amendment, the rejection has been withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655.  The examiner can normally be reached on M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746